Citation Nr: 1100673	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-08 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
hypertension.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel







INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from June 1970 to June 1971 and from June 1975 to 
December 2004.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a September 2008 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in St. Louis 
Missouri.  Original jurisdiction with the RO in New York, New 
York (the RO).  

The Veteran testified at a VA hearing which was chaired by the 
undersigned at VA's Central Office on Washington, DC in September 
2010.  A transcript of the hearing has been associated with the 
Veteran's VA claims folder.


FINDINGS OF FACT

1.  The competent medical and other evidence of record reflects 
that the Veteran has a history of diastolic pressure readings 
predominantly over 100 and currently requires continuous 
medication to control his hypertension; however, diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more is not shown.  

2.  The competent evidence of record does not show that the 
Veteran's service-connected hypertension is so exceptional or 
unusual that referral for extraschedular consideration by the 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, but no more, for 
service-connected hypertension have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 
4.104, Diagnostic Code 7101 (2010).

2.  The criteria for referral of the Veteran's service-connected 
hypertension for consideration on an extra-schedular basis are 
not met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claims for increased ratings.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Prior to initial adjudication of the Veteran claim, a letter 
dated in June 2008 fully satisfied the duty to notify provisions 
concerning his claim for an increased rating, to include a 
description of how VA establishes disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006).  The Veteran was informed that evidence was needed 
showing his service-connected hypertension had increased in 
severity.  He was informed of the types of evidence that could 
substantiate his claim, such as medical records or lay statements 
regarding personal observations.  He was asked to provide 
information as to where he had been treated for his hypertension 
and informed that VA was responsible for obtaining any federal 
records, VA records, and a medical examination, if necessary.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service medical records and VA treatment records, 
to include his Tricare records, are in the file.  The Veteran has 
at no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran an appropriate VA examination in June 
2008.  There is no objective evidence indicating that there has 
been a material change in the severity of the Veteran's service-
connected hypertension since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  

The June 2008 VA examination report reflects that the Veteran's 
complete claims file was not sent to the VA examiner for review.  
In many instances, the Court has held that a failure to review 
the claims file renders a VA examination inadequate for rating 
purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 
932 (1992) ("The [VA] examiner should have the Veteran's full 
claims file available for review."), but see Snuffer v. Gober, 10 
Vet. App. 400, 403- 04 (1997) (review of claims file not required 
where it would not change the objective and dispositive findings 
made during a medical examination).  See also 38 C.F.R. §§ 4.1, 
4.2 (2010).  However, the Court held that when VA undertakes to 
provide a medical examination or obtain a medical opinion, the 
relevant inquiry is whether "the examiner providing the report or 
opinion is fully cognizant of the Veteran's past medical 
history."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 
(2008) (the probative value of a medical opinion comes from when 
it is the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed).

In the present case, the VA examiner was apprised of the relevant 
medical history of the Veteran as it pertains to his current 
claim for a higher rating for his hypertension, and that the 
report, which included discussion of the Veteran's current 
medical regime, is consistent with the remainder of the evidence 
in the claims file.  As such, the Board finds the VA examinations 
adequate for rating purposes, and a remand for a new examination 
unnecessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007); see also 38 C.F.R. § 4.2 (2010).  The Veteran and his 
representative have not contended otherwise. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).


Increased Ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2010).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in Diagnostic Code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected hypertension is currently rated a 
noncompensably (zero percent) disabling as per 38 C.F.R. § 4.104, 
Diagnostic Code 7101 [Hypertensive vascular disease (hypertension 
and diastolic hypertension)].  The Board concludes that there is 
no other Diagnostic Code which would more appropriately 
compensate the Veteran for his symptomatology associated with his 
service-connected hypertension.  

The rating criteria of Diagnostic Code 7101 are as follows:  

A rating of 10 percent is assigned for diastolic pressure 
predominantly 100 or more; or, systolic pressure 
predominantly 160 or more; or minimum evaluation for an 
individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous 
medication for control.  

A rating of 20 percent is assigned for diastolic pressure 
predominantly 110 or higher, or systolic pressure 
predominantly 200 or higher.  

A rating of 40 percent is assigned for diastolic pressure 
predominantly 120 or higher.  

A rating of 60 percent is assigned for diastolic pressure 
predominantly 130 or higher.  

See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  

In the present case, the competent medical evidence of record 
fails to indicate that the Veteran's current blood pressure 
readings reflect diastolic pressure predominantly 100 or more; 
or, systolic pressure predominantly 160 or more.  See e.g., the 
June 2008 VA examination report (reflecting blood pressure 
readings of 130/80) and the September 2010 VA hearing transcript 
at page 7.  

Alternatively, the Veteran and his representative have asserted 
and demonstrated that the Veteran's medical history reflects in-
service diastolic pressure predominantly over 100 with the use of 
continuous medication for control, thus meeting the criteria for 
a 10 percent evaluation.  See the VA hearing transcript at pages 
4 and 6 and 38 C.F.R. § 4.104, Diagnostic Code 7101.  
Specifically, the Veteran's service treatment records reflect the 
following blood pressure readings:  148/110 in July 1994; 185/114 
and 170/104 in March 2001; 172/100 in May 2003; and 140/100 in 
October 2003.  Additionally a statement from S.P., M.D. dated in 
April 2009 reflects that the Veteran was prescribed medication 
for his hypertension in January 2008, and consequently, his blood 
pressure has become less severe.  See e.g., an April 2009 
statement and blood pressure chart as well as the June 2008 VA 
examination report reflecting the Veteran's prescribed blood 
pressure medications, to include Lotrel, hydrochlorothiazide and 
aspirin.  

Accordingly, based on the medical and other evidence of record, 
the Board finds that the assignment of a 10 percent evaluation, 
but no higher, is warranted for the Veteran's service-connected 
hypertension.  To that extent, the appeal is allowed.  

The Board has considered the possibility of staged ratings.  See 
Hart and Francisco, both supra.  The Board, however, concludes 
that the criteria for an evaluation in excess of 10 percent have 
at no time been met.  That is, at no time has the evidence does 
not show diastolic pressure readings predominantly 110 or higher 
or systolic pressure readings predominantly 200 or higher as 
contemplated by a rating in excess of 10 percent.   Accordingly, 
a higher evaluation or staged ratings are inapplicable.  See id.

Extraschedular Considerations

The Board has also considered an extraschedular evaluation.  The 
determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry.  
See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 
60 (1993) (a threshold finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate is required for extraschedular 
consideration referral).

The initial step in this inquiry is whether the VA rating 
criteria are inadequate for the described symptomatology 
associated with the Veteran's service-connected hypertension.  As 
fully detailed above, a higher disability rating is available 
where specific criteria are met.  The Veteran does not meet the 
schedular criteria for a higher disability rating.  It does not 
appear that the Veteran has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation for 
his level of impairment.  In other words, he does not have any 
symptoms from his service-connected hypertension that are unusual 
or are different from those contemplated by the schedular 
criteria.  The available schedular criteria for that service-
connected disability are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  Further 
inquiry into extraschedular consideration is moot.  See Thun, 
supra.


ORDER

Entitlement to a 10 percent evaluation, but no more, for service-
connected hypertension is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


